United States Court of Appeals
                      For the First Circuit

Nos. 17-1663, 17-1668, 17-1679, 17-1680

                            UNITED STATES,

                              Appellee,

                                   v.

            CARLOS ENRIQUE LÓPEZ-SOTO, A/K/A CHEMITO,

                       Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court, issued on May 21, 2020, is amended
as follows:


     On page   20,   line   15,   insert   "to"   between   "fails"   and
"disclose".

     On page 25, line 15, replace "Caban" with "Cabán".

     On page 27, line 1, insert "ruling" between "court" and "for".